
	
		II
		112th CONGRESS
		2d Session
		S. 3432
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2012
			Mr. Nelson of Florida
			 (for himself and Mr. Coburn) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prevent identity theft and tax fraud.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Identity Theft and Tax Fraud
			 Prevention Act.
		2.Criminal penalty
			 for using a false identity in connection with tax fraud
			(a)In
			 generalSection 7206 of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 Any person and inserting the following:
					
						(a)In
				generalAny person
						,
				and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Use of false
				identityAny person who willfully misappropriates another
				person's taxpayer identity (as defined in section 6103(b)(6)) for the purpose
				of making any list, return, account, statement, or other document submitted to
				the Secretary under the provisions of this title shall be guilty of a felony
				and, upon conviction thereof, shall be fined not more than $250,000 ($500,000
				in the case of a corporation) or imprisoned not more than 5 years, or both,
				together with the costs of
				prosecution.
						.
				(b)Aggravated
			 identity theftSection 1028A(c) of title 18, United States Code,
			 is amended by striking or at the end of paragraph (10), by
			 striking the period at the end of paragraph (11) and inserting ;
			 or, and by adding at the end the following new paragraph:
				
					(12)section 7206(b)
				of the Internal Revenue Code of 1986 (relating to use of false identity in
				connection with tax
				fraud).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to offenses
			 committed after the date of the enactment of this Act.
			3.Increased
			 penalty for improper disclosure or use of information by preparers of
			 returns
			(a)In
			 generalSection 6713(a) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 $250 and inserting $1,000, and
				(2)by striking
			 $10,000 and inserting $50,000.
				(b)Criminal
			 penaltySection 7216(a) of the Internal Revenue Code of 1986 is
			 amended by striking $1,000 and inserting
			 $100,000.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures or uses after the date of the enactment of this Act.
			4.PIN system for
			 prevention of identity theft tax fraud
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of the Treasury (or the Secretary's delegate) shall
			 implement an identity theft tax fraud prevention program under which—
				(1)a person who has
			 filed an identity theft affidavit with the Secretary may elect—
					(A)to be provided
			 with a unique personal identification number to be included on any Federal tax
			 return filed by such person, or
					(B)to prevent the
			 processing of any Federal tax return submitted in an electronic format by a
			 person purporting to be such person, and
					(2)the Secretary
			 will provide additional identity verification safeguards for the processing of
			 any Federal tax return filed by a person described in paragraph (1) in cases
			 where a unique personal identification number is not included on the
			 return.
				5.Authority to
			 transfer Internal Revenue Service appropriations to use for tax fraud
			 enforcementFor any fiscal
			 year, the Commissioner of Internal Revenue may transfer not more than
			 $10,000,000 to the Enforcement account of the Internal Revenue
			 Service from amounts appropriated to other Internal Revenue Service accounts.
			 Any amounts so transferred shall be used solely for the purposes of preventing
			 and resolving potential cases of tax fraud.
		6.Local Law
			 Enforcement Liaison
			(a)EstablishmentThe
			 Commissioner of Internal Revenue shall establish within the Criminal
			 Investigation Division of the Internal Revenue Service the position of Local
			 Law Enforcement Liaison.
			(b)DutiesThe
			 Local Law Enforcement Liaison shall serve as the primary source of contact for
			 State and local law enforcement authorities with respect to tax-related
			 identity theft and other tax fraud matters, having duties that may
			 include—
				(1)receiving
			 information from State and local law enforcement authorities;
				(2)responding to
			 inquiries from State and local law enforcement authorities;
				(3)administering
			 authorized information-sharing initiatives with State or local law enforcement
			 authorities; and
				(4)any other duties
			 as delegated by the Commissioner of Internal Revenue.
				7.Report on tax
			 fraudSubsection (a) of
			 section 7803 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
			
				(4)Annual report
				on tax fraudThe Commissioner shall submit to the Committee on
				Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives an annual report detailing—
					(A)the number of
				reports of tax fraud and suspected tax fraud received from State and local law
				enforcement agencies in the preceding year, and
					(B)the actions taken
				in response to such
				reports.
					.
		8.Study on the use
			 of prepaid debit cards and commercial tax preparation software in tax
			 fraud
			(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study to examine the role of prepaid debit cards and commercial tax
			 preparation software in facilitating fraudulent tax returns through identity
			 theft.
			(b)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to the Committee on Finance of the
			 Senate and the Committee on Ways and Means of the House of Representatives a
			 report with the results of the study conducted under subsection (a), together
			 with any recommendations.
			9.Restriction on
			 access to the death master file
			(a)In
			 generalThe Secretary of Commerce shall not disclose information
			 contained on the Death Master File to any person with respect to any individual
			 who has died at any time during the calendar year in which the request for
			 disclosure is made or the succeeding 2 calendar years unless such person is
			 certified under the program established under subsection (b).
			(b)Certification
			 program
				(1)In
			 generalThe Secretary of
			 Commerce shall establish a program—
					(A)to certify persons who are eligible to
			 access the information described in subsection (a) contained on the Death
			 Master File, and
					(B)to perform periodic and unscheduled audits
			 of certified persons to determine the compliance by such certified persons with
			 the requirements of the program.
					(2)CertificationA person shall not be certified nor remain
			 certified under the program established under paragraph (1) unless—
					(A)the Secretary of Commerce determines that
			 access to the information described in subsection (a) is appropriate because
			 such person has—
						(i)a legitimate fraud prevention interest,
			 or
						(ii)a legitimate business purpose pursuant to a
			 law, governmental rule, regulation, or fiduciary duty, and
						(B)the Secretary of Commerce verifies that
			 such person has facilities and procedures in place to safeguard such
			 information, and experience in maintaining the confidentiality, security, and
			 appropriate use of such information.
					(3)FeesThe Secretary of Commerce shall establish
			 under section 9701 of title 31, United States Code, for the charge of fees
			 sufficient to cover all costs associated with evaluating applications for
			 certification and auditing, inspecting, and monitoring certified persons under
			 the program.
				(c)Imposition of
			 penaltyAny person who is certified under the program established
			 under subsection (b), who receives information described in subsection (a), and
			 who during the period of time described in subsection (a)—
				(1)discloses such
			 information to any other person, or
				(2)uses any such
			 information for any purpose not listed under subsection (b)(2)(A),
				shall pay a
			 penalty of $1,000 for each such disclosure or use, but the total amount imposed
			 under this subsection on such a person for any calendar year shall not exceed
			 $50,000.(d)Exemption from
			 Freedom of Information Act requirement with respect to certain records of
			 deceased individuals
				(1)In
			 generalThe Social Security Administration shall not be compelled
			 to disclose to any person who is not certified under the program established
			 under subsection (b) the information described in subsection (a).
				(2)Treatment of
			 informationFor purposes of section 552 of title 5, United States
			 Code, this section shall be considered a statute described in subsection
			 (b)(3)(B) of such section 552.
				10.Prohibiting the
			 display of Social Security account numbers on newly issued Medicare
			 identification cards and communications provided to Medicare
			 beneficiaries
			(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Health and Human Services, in consultation with the
			 Commissioner of Social Security, shall establish and begin to implement
			 procedures to eliminate the unnecessary collection, use, and display of Social
			 Security account numbers of Medicare beneficiaries.
			(b)Newly issued
			 medicare cards and communications provided to beneficiaries
				(1)Newly issued
			 cards
					(A)In
			 generalNot later than 4 years after the date of enactment of
			 this Act, the Secretary of Health and Human Services, in consultation with the
			 Commissioner of Social Security, shall ensure that each newly issued Medicare
			 identification card meets the requirements described in subparagraph
			 (B).
					(B)Requirements
						(i)In
			 generalSubject to clauses (ii) and (iii), the requirements
			 described in this subparagraph are, with respect to a Medicare identification
			 card, that the card does not display or electronically store (in an unencrypted
			 format) a Medicare beneficiary’s Social Security account number.
						(ii)ExceptionThe
			 Secretary may waive the requirements under clause (i) in the case where the
			 health insurance claim number of a beneficiary is the Social Security number of
			 the beneficiary, the beneficiary's spouse, or another individual.
						(iii)Use of
			 partial account numberThe Secretary of Health and Human
			 Services, in consultation with the Commissioner of Social Security, may provide
			 for the use of a partial Social Security account number on a Medicare
			 identification card if the Secretary determines that such use does not allow an
			 unacceptable risk of fraudulent use.
						(2)Communications
			 provided to beneficiariesNot later than 4 years after the date
			 of enactment of this Act, the Secretary of Health and Human Services shall
			 prohibit the display of a Medicare beneficiary’s Social Security account number
			 on written or electronic communication provided to the beneficiary unless the
			 Secretary, in consultation with the Commissioner of Social Security, determines
			 that inclusion of Social Security account numbers on such communications is
			 essential for the operation of the Medicare program.
				(c)Medicare
			 beneficiary definedIn this section, the term Medicare
			 beneficiary means an individual who is entitled to, or enrolled for,
			 benefits under part A of title XVIII of the Social Security Act or enrolled
			 under part B of such title.
			(d)Conforming
			 amendments
				(1)Reference in
			 the Social Security ActSection 205(c)(2)(C) of the Social
			 Security Act (42 U.S.C. 405(c)(2)(C)) is amended—
					(A)by moving clause
			 (x), as added by section 1414(a)(2) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), 6 ems to the left;
					(B)by redesignating
			 clause (x), as added by section 2(a)(1) of the Social Security Number
			 Protection Act of 2010 (42 U.S.C. 1305 note), as clause (xii); and
					(C)by adding after
			 clause (xii), as redesignated by subparagraph (B), the following new
			 clause:
						
							(xiii)Subject to section 203 of the
				Medicare and Medicaid Fighting Fraud and
				Abuse to Save Taxpayers’ Dollars Act, social security account
				numbers shall not be displayed on Medicare identification cards or on
				communications provided to Medicare
				beneficiaries.
							.
					(2)Access to
			 informationSection 205(r) of the Social Security Act (42 U.S.C.
			 405(r)) is amended by adding at the end the following new paragraph:
					
						(10)To prevent and identify fraudulent
				activity, the Commissioner shall upon the request of the Attorney General or
				upon the request of the Secretary of Health and Human Services enter into a
				reimbursable agreement with the Attorney General or the Secretary to provide
				information collected under paragraph (1) if—
							(A)the requirements of subparagraphs (A)
				and (B) of paragraph (3) are met; and
							(B)such agreement includes appropriate
				provisions to protect the confidentiality of information provided by the
				Commissioner under such
				agreement.
							.
				(e)Pilot
			 program
				(1)EstablishmentThe
			 Secretary shall establish a pilot program utilizing smart card technology to
			 evaluate—
					(A)the applicability
			 of smart card technology to the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.), including the applicability of
			 such technology to Medicare beneficiaries or Medicare providers; and
					(B)whether such
			 cards would be effective in preventing fraud under the Medicare program.
					(2)Implementation
					(A)Initial
			 implementationThe Secretary shall implement the pilot program
			 under this subsection not later than 1 year after the date of enactment of this
			 Act.
					(B)Scope and
			 durationThe Secretary shall conduct the pilot program—
						(i)in
			 not less than 2 States; and
						(ii)for a period of
			 not less than 180 days or more than 2 years.
						(3)ReportNot
			 later than 12 months after the completion of the pilot program under this
			 subsection, the Secretary shall submit to the appropriate committees of
			 Congress and make available to the public a report that includes the
			 following:
					(A)A summary of the
			 pilot program and findings, including—
						(i)the
			 costs or savings to the Medicare program as a result of the implementation of
			 the pilot program;
						(ii)whether the use
			 of smart card technology resulted in improvements in the quality of care
			 provided to Medicare beneficiaries under the pilot program; and
						(iii)whether such
			 technology was useful in preventing or detecting fraud, waste, and abuse in the
			 Medicare program.
						(B)Recommendations
			 regarding whether the use of smart card technology should be expanded under the
			 Medicare program.
					(4)DefinitionsIn
			 this subsection:
					(A)Medicare
			 beneficiaryThe term Medicare beneficiary means an
			 individual entitled to, or enrolled for, benefits under part A of title XVIII
			 of the Social Security Act (42 U.S.C. 1395c et seq.) or enrolled for benefits
			 under part B of such title (42 U.S.C. 1395j et seq.).
					(B)Medicare
			 providerThe term Medicare provider includes a
			 provider of services (as defined in section 1861(u) of the Social Security Act
			 (42 U.S.C. 1395x(u))) and a supplier (as defined in section 1861(d) of such Act
			 (42 U.S.C. 1395x(d))).
					(C)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(D)Smart
			 cardThe term smart card means identification used
			 by a Medicare beneficiary or a Medicare provider that includes anti-fraud
			 attributes. Such a card—
						(i)may
			 rely on existing commercial data transfer networks or on a network of
			 proprietary card readers or databases; and
						(ii)may
			 include—
							(I)cards using
			 technology adapted from the financial services industry;
							(II)cards containing
			 individual biometric identification, provided that such identification is
			 encrypted and not contained in any central database;
							(III)cards adapting
			 technology and processes utilized in the TRICARE program under chapter 55 of
			 title 10, United States Code, or by the Veterans’ Administration; or
							(IV)such other
			 technology as the Secretary determines appropriate.
							11.Improve and
			 make permanent the provision authorizing the Internal Revenue Service to
			 disclose certain returns and return information to certain prison
			 officials
			(a)In
			 generalParagraph (10) of section 6103(k) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(10)Disclosure of
				certain returns and return information to certain prison officials
						(A)In
				generalUnder such procedures as the Secretary may prescribe, the
				Secretary may disclose to officers and employees of the Federal Bureau of
				Prisons and of any State agency charged with the responsibility for
				administration of prisons any returns or return information with respect to
				individuals incarcerated in Federal or State prison systems whom the Secretary
				has determined may have filed or facilitated the filing of a false or
				fraudulent return to the extent that the Secretary determines that such
				disclosure is necessary to permit effective Federal tax administration.
						(B)Disclosure to
				contractor-run prisonsUnder such procedures as the Secretary may
				prescribe, the disclosures authorized by subparagraph (A) may be made to
				contractors responsible for the operation of a Federal or State prison on
				behalf of such Bureau or agency.
						(C)Restrictions on
				use of disclosed informationAny return or return information
				received under this paragraph shall be used only for the purposes of and to the
				extent necessary in taking administrative action to prevent the filing of false
				and fraudulent returns, including administrative actions to address possible
				violations of administrative rules and regulations of the prison facility and
				in administrative and judicial proceedings arising from such administrative
				actions.
						(D)Restrictions on
				redisclosure and disclosure to legal
				representativesNotwithstanding subsection (h)—
							(i)Restrictions on
				redisclosureExcept as provided in clause (ii), any officer,
				employee, or contractor of the Federal Bureau of Prisons or of any State agency
				charged with the responsibility for administration of prisons shall not
				disclose any information obtained under this paragraph to any person other than
				an officer or employee or contractor of such Bureau or agency personally and
				directly engaged in the administration of prison facilities on behalf of such
				Bureau or agency.
							(ii)Disclosure to
				legal representativesThe returns and return information
				disclosed under this paragraph may be disclosed to the duly authorized legal
				representative of the Federal Bureau of Prisons, State agency, or contractor
				charged with the responsibility for administration of prisons, or of the
				incarcerated individual accused of filing the false or fraudulent return who is
				a party to an action or proceeding described in subparagraph (C), solely in
				preparation for, or for use in, such action or
				proceeding.
							.
			(b)Conforming
			 amendments
				(1)Paragraph (3) of
			 section 6103(a) of the Internal Revenue Code of 1986 is amended by inserting
			 subsection (k)(10), after subsection
			 (e)(1)(D)(iii),.
				(2)Paragraph (4) of
			 section 6103(p) of such Code is amended—
					(A)by inserting
			 subsection (k)(10), before subsection (l)(10), in
			 the matter preceding subparagraph (A),
					(B)by inserting
			 subsection (k)(10) or before subsection (l)(10),
			 in subparagraph (F)(i), and
					(C)by inserting
			 subsection (k)(10) or before subsection (l)(10),
			 both places it appears in the matter following subparagraph (F)(iii).
					(3)Paragraph (2) of
			 section 7213(a) of such Code is amended by inserting (k)(10),
			 before (l)(6),.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			12.Treasury report
			 on information sharing barriers with respect to identity theft
			(a)Review
				(1)In
			 generalThe Secretary of the Treasury (or the Secretary's
			 delegate) shall review whether current Federal tax laws and regulations related
			 to the confidentiality and disclosure of return information prevent the
			 effective enforcement of local, State, and Federal identity theft statutes. The
			 review shall consider whether greater information sharing between the Internal
			 Revenue Service and State and local law enforcement authorities would improve
			 the enforcement of criminal laws at all levels of government.
				(2)ConsultationIn
			 conducting the review under paragraph (1), the Secretary of the Treasury (or
			 the Secretary's delegate) shall solicit the views of, and consult with, State
			 and local law enforcement officials.
				(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Treasury (or the Secretary's delegate) shall submit a report with the
			 results of the review conducted under subsection (a), along with any
			 legislative recommendations, to the Committee on Finance of the Senate and the
			 Committee on Ways and Means of the House of Representatives.
			
